In a proceeding under CPLR article 78: (1) to review and annul an order of the City Rent and Rehabilitation Administrator, denying the petitioner-landlord’s application for an increase of maximum rent for additional service; and (2) to direct that such application be granted, the Administrator appeals from a judgment of the Supreme Court, Queens County, entered April 27, 1964, which (a) granted the petition, set aside the Administrator’s order and a prior order of a District Rent Director, and (b) adjudged that the maximum rent of the enumerated apartment be increased from $93.30 to $95 a month as of July 31, 1962, to reflect the increased service of an outdoor television antenna furnished by the landlord. Judgment reversed, on the law, without costs; proceeding dismissed and administrative orders reinstated. Contemporaneously with commencement of a lease on May 1, 1961, the tenant consented to pay $1.70 a month for installation by the landlord of an outdoor antenna. Report of this lease to the District Administrator was not made by the landlord until April, 1962. After investigation was initiated by the District Rent Director and in the absence of the tenant from the apartment and on July 2, 1962, the landlord installed the antenna, which the tenant previously had made clear he did not want. The antenna was never connected. The striking out of the increase for such antenna was within the discretion of the Administrator. Ughetta, Acting P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.